Exhibit 10.14

Execution Version

ASSET PURCHASE AGREEMENT

May 20, 2015

This ASSET PURCHASE AGREEMENT (this “Agreement”) is made by and between Jazz
Pharmaceuticals, Inc., a Delaware corporation (“Seller”), and Rosewind
Corporation, Inc., a Colorado corporation (“Purchaser”), as of the date first
written above (the “Execution Date”). Purchaser and Seller also may be referred
to herein each as a “Party” and collectively as the “Parties.” All capitalized
terms used in this Agreement are defined in Section 1.1 below.

RECITALS

WHEREAS, Seller (i) markets, promotes and sells the Product in the United
States; (ii) has regulatory approval from the FDA and Health Canada for the
Product, and (iii) is willing to transfer to Purchaser all of its rights in, and
certain assets and liabilities relating to, the Product in the Territory on the
terms and conditions set forth herein; and

WHEREAS, the Parties desire that Seller sell, transfer and assign (or cause the
sale, transfer and assignment) to Purchaser, and that Purchaser acquire and
assume, all of the Purchased Assets and Assumed Liabilities, subject to the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

1.1 Definitions. The following terms shall have the following meanings for
purposes of this Agreement:

“Affiliate,” as applied to any Person, means any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.

“Agreement” has the meaning set forth in the Preamble.

“Assigned Agreements” has the meaning set forth in Section 2.1(c).

“Assigned Intellectual Property” has the meaning set forth in Section 2.1(a).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement in substantially the form of Exhibit A hereto.

“Assumed Liabilities” has the meaning set forth in Section 2.3(a).

 

Page 1 of 30



--------------------------------------------------------------------------------

“Business Day” means any day other than (i) a Saturday or a Sunday or (ii) a day
on which banks are authorized to close in New York, NY.

“cGMP” means the regulatory requirements and quality standards for the current
good manufacturing practices (i) in the case of Product intended for sale in the
United States and its territories, protectorates, and possessions, including but
not limited to the Commonwealth of Puerto Rico, which are defined in the United
States Code of Federal Regulations 21 CFR Part 210 & Part 211, and all
applicable rules, regulations, promulgations, policies and guidelines in effect
at any given time during the applicable term, and (ii) in the case of Product
intended for sale in Canada, any laws and guidelines with similar effect
promulgated by any Governmental Authority in Canada, in effect at any given time
during the applicable term.

“Closing” has the meaning set forth in Section 3.2.

“Closing Date” has the meaning set forth in Section 3.2.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Competing Product” means any prostate cancer diagnostic product or tool.

“Competing Transaction” means any actual or proposed sale, license or other
disposition of any of the Purchased Assets, however structured, including via
license, stock or asset sale or merger, consolidation, restructuring,
recapitalization or other business combination involving the Purchased Assets.

“Confidential Information” has the meaning set forth in Section 9.1(a) and (b).

“Contract” means any contract, agreement, lease, license, commitment, indenture,
mortgage, note, bond loan or other legally-binding arrangement, understanding,
undertaking, commitment or obligation, whether written or oral and any written
purchase orders.

“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under common Control with”) for purposes of the definition
of “Affiliate,” as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract.

“Copyrights” has the meaning set forth in the definition of the term
“Intellectual Property.”

“Disclosing Party” has the meaning set forth in Section 9.1(a).

“Excluded Assets” has the meaning set forth in Section 2.2.

“Excluded Liabilities” has the meaning set forth in Section 2.3(b).

“Execution Date” has the meaning set forth in the Preamble.

 

Page 2 of 30



--------------------------------------------------------------------------------

“Existing CDA” has the meaning set forth in Section 9.4.

“FDA” means the United States Food and Drug Administration and any Governmental
Authority successor thereto.

“FFDCA” means the Federal Food, Drug, and Cosmetic Act and implementing
regulations, as each has been or may be amended.

“Fiscal Year” means each twelve (12)-month period commencing on January 1 and
ending on December 31.

“GAAP” means generally accepted accounting principles in the United States as in
effect on the date hereof and from time to time thereafter, applied on a
consistent basis.

“Governmental Authority” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state or
local, or any department, commission, bureau, agency, board, instrumentality or
authority thereof, or any court or arbitrator (public or private) and including
specifically those of each country in the Territory.

“Indebtedness” means all indebtedness of Seller or its Affiliates secured by
Lien upon or with respect to any of the Purchased Assets.

“Indemnification Claim” has the meaning set forth in Section 7.4(b).

“Indemnifying Party” has the meaning set forth in Section 7.4(b).

“Indemnified Persons” shall mean the Purchaser’s Indemnified Persons or the
Seller’s Indemnified Persons, as the case may be.

“Intellectual Property” means all right, title and interest in or relating to
intellectual property, whether protected, created or arising under the Laws of
the United States or any other jurisdiction, including: (i) all patents and
applications therefor, including all continuations, divisionals, patents of
additions and continuations-in-part thereof and patents issuing thereon, along
with all reissues, reexaminations and extensions thereof, including all
supplemental protection certificates (collectively, “Patents”); (ii) all
trademarks, service marks, trade names, service names, brand names, trade dress
rights, logos, corporate names, trade styles, logos and other source or business
identifiers and general intangibles of a like nature, together with the goodwill
associated with any of the foregoing, along with all applications,
registrations, renewals and extensions thereof (collectively, “Marks”);
(iii) all Internet domain names; (iv) all copyrights and all mask work, database
and design rights, whether or not registered or published, all registrations and
recordations thereof and all applications in connection therewith, along with
all reversions, extensions and renewals thereof (collectively, “Copyrights”);
and (v) all trade secrets, know how, information and data.

“Inventory” has the meaning set forth in Section 2.1(e).

“Inventory Payment” has the meaning set forth in Section 3.1(b).

 

Page 3 of 30



--------------------------------------------------------------------------------

“Inventory Transfer” has the meaning set forth in Section 6.5(b).

“Law” means any law, statute, regulation, ordinance or rule of any Governmental
Authority (including, for the sake of clarity, common law), in each case, as has
been or may be amended.

“Legal Proceeding” means any judicial, administrative or arbitral action, claim,
charge, suit, proceeding, litigation, hearing, investigation, labor dispute,
arbitral action, mediation, governmental audit, inquiry, criminal prosecution,
examination, investigation or unfair labor practice charge or complaint (in each
case, whether public or private, at law or in equity, civil, criminal or
administrative) by or before a Governmental Authority or any arbitrator or
arbitral panel.

“Liability” means, collectively, any indebtedness, guaranties, endorsements,
claims, losses, damages, deficiencies, costs, expenses, fines, penalties,
liabilities, obligations or responsibilities, whether fixed or unfixed, known or
unknown, choate or inchoate, liquidated or unliquidated, secured or unsecured,
direct or indirect, matured or unmatured, determinable or indeterminable,
absolute, contingent or otherwise, or in contract, tort, strict liability or
otherwise, including any product liability and any related costs and expenses of
any defense.

“Lien” or “Liens” means any lien, pledge, claim, charge, mortgage, encumbrance,
or other security interest of any kind, whether arising by contract or by
operation of Law.

“Loss” and “Losses” have the meanings set forth in Section 7.1.

“Marks” has the meaning set forth in the definition of the term “Intellectual
Property.”

“Material Adverse Effect” means a material adverse effect on (a) the marketing,
promotion and sale of the Product in the United States or (b) the ability of
Seller to consummate the Transactions.

“Net Sales” means gross amounts invoiced by Purchaser or its Affiliates to any
unaffiliated third party for the sale, after October 31, 2017, of Products
manufactured by any third party other than Patheon, Inc. or its Affiliates or
DPx Holdings B.V or its Affiliates, less the sum of the following, solely to the
extent actually paid or incurred, documented and attributable only to such
Products: (1) discounts to customers in amounts customary in the trade;
(2) rebates, credits, and chargeback payments to local and other governments or
managed health care organizations; (3) sales, value added (except to the extent
that the net VAT amounts collected by Purchaser or its Affiliates exceed the net
VAT paid to a taxing authority), and/or use taxes directly imposed and with
reference to particular sales, but not including any income tax or franchise tax
of any kind; (4) amounts actually allowed or credited on returns or withdrawals
and recalls of Product; and (5) shipping and insurance charges if separately
charged with respect to Products that are itemized on the relevant invoice and
paid by the customer. Such amounts shall be determined from the books and
records of Purchaser or its Affiliates related to Products maintained in
accordance with GAAP, consistently applied.

Products are considered “sold” when delivered or invoiced or, in the event such
Products are not billed out or invoiced, when the consideration for sale or
provision of the Products is

 

Page 4 of 30



--------------------------------------------------------------------------------

received. For transfer or sale of Products in other than arm’s-length
transaction, the value of the Net Sales attributed to such a transaction shall
be that which would have been received in an arm’s-length transaction, based on
sales of like quality and quantity products on or about the time of such
transaction. Notwithstanding the foregoing, Net Sales shall not include, and
shall be deemed zero with respect to, (i) the no-charge distribution of
reasonable quantities of promotional samples of Products, (ii) Products provided
for clinical trials or research purposes at a price equal to or less than the
cost to manufacture or procure such Products, or (iii) Products provided by
Purchaser or its Affiliates to Purchaser or its Affiliates for purposes of
resale thereby, provided that such Products’ resale shall be subject to Revenue
Share due to Seller under Section 3.1(c) of this Agreement.

“Order” means any order, injunction, judgment, doctrine, decree, ruling, writ,
assessment, award or arbitration award of a Governmental Authority.

“Party” and “Parties” have the meanings set forth in the Preamble.

“Patents” has the meaning set forth in the definition of the term Intellectual
Property.

“Permitted Encumbrances” has the meaning set forth in Section 4.7.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or a Governmental
Authority.

“Product” means Seller’s proprietary product known as ProstaScint® Kit (capromab
pendetide).

“Product BLA” means the biologics license application, BLA-103,608, including,
amendments, supplements, records, data, reports, correspondence, and
documentation of related communications with the FDA, and any other submissions
or filings to or with the FDA regarding the foregoing.

“Product CPP” means a certificate of pharmaceutical product, issued by the
relevant Canadian Governmental Authority in a format recommended by the World
Health Organization for the Product manufactured in Canada, which establishes
the status of the Product in Canada, indicates the manufacturer of the Product
complies with cGMP, and is inspected regularly by the Canadian national health
authorities.

“Product NDS” means, with respect to Canada, New Drug Submission and any and all
updates, that, according to Health Canada, contains information on the quality,
safety, and effectiveness of the Product and is identified by control # 147679
and the control numbers related to any further updates, together with any other
approval documentation in Canada.

“Product Approvals” means Product BLA, Product CPP, and Product NDS.

“Product Records” means all files, reports, books, records, documents and
similar materials owned by Seller or its Affiliates relating solely to (a) the
Purchased Assets and (b) the Product in the Territory, including its marketing,
promotion, sale, regulatory approval,

 

Page 5 of 30



--------------------------------------------------------------------------------

packaging, labeling, import or export, including any customer and supplier
lists, marketing studies, consultant reports, regulatory correspondence and
other materials, medical information training materials and information, and all
pharmacovigilance materials, in each case that relate solely to the Product.

“Purchase Price” has the meaning set forth in Section 3.1.

“Purchased Assets” has the meaning set forth in Section 2.1(a).

“Purchaser” has the meaning set forth in the Preamble.

“Purchaser FDA Letter” means the letter from Purchaser to the FDA, duly executed
by Purchaser, to be delivered to Seller at the Closing, with regard to the
Product Approvals in the U.S., the form of which is attached hereto as Exhibit
B.

“Purchaser’s Indemnified Persons” has the meaning set forth in Section 7.1.

“Receiving Party” has the meaning set forth in Section 9.1(a).

“Representatives” means, with respect to any Person, the directors, officers,
employees, agents or advisors (including attorneys, accountants, financial
advisors and consultants) of such Person and its Affiliates, and representatives
of any of the foregoing.

“Revenue Share” has the meaning set forth in Section 3.1(c).

“Seller” has the meaning set forth in the Preamble.

“Seller FDA Letter” means the letter from Seller to the FDA, duly executed by
Seller, to be delivered to Purchaser at the Closing, with regard to the Product
Approvals in the U.S., the form of which is attached hereto as Exhibit C.

“Seller’s Indemnified Persons” has the meaning set forth in Section 7.2.

“Seller’s Knowledge” means the actual knowledge of those individuals set forth
on Schedule 1.1, without further inquiry.

“Specifications” has the meaning set forth in Section 4.7.

“Tax” or “Taxes” any and all taxes, assessments, levies, tariffs, duties or
other charges or impositions in the nature of a tax (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Authority, including income,
estimated income, gross receipts, profits, business, license, occupation,
franchise, capital stock, real or personal property, sales, use, transfer, value
added, employment or unemployment, social security, disability, alternative or
add-on minimum, customs, excise, stamp, environmental, commercial rent or
withholding taxes, and shall include any liability for Taxes of any other Person
under applicable Law, as a transferee or successor, by contract or otherwise,
including any interest or penalty thereon or addition thereto and any interest
in respect of such additions or penalties.

 

Page 6 of 30



--------------------------------------------------------------------------------

“Tax Return” means any report, return (including any information return), claim
for refund, election, estimated Tax filing or payment, request for extension,
document, declaration or other information or filing supplied or required to be
supplied to any Governmental Authority with respect to Taxes.

“Territory” means worldwide.

“Transaction Documents” means this Agreement, the Assignment and Assumption
Agreement, and the other documents, instruments, exhibits, annexes, schedules or
certificates contemplated hereby and thereby.

“Transactions” means the transactions contemplated by the Transaction Documents.

“Transfer Taxes” has the meaning set forth in Section 8.2.

“Treasury Regulations” means the final and temporary regulations promulgated by
the United States Department of Treasury pursuant to and in respect of
provisions of the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

“Upfront Payment” has the meaning set forth in Section 3.1(a)(i).

1.2 Interpretation. References in this Agreement to any gender include
references to all genders, and references to the singular include references to
the plural and vice versa. The words “include,” “includes” and “including” when
used in this Agreement shall be deemed to be followed by the phrase “without
limitation.” Unless the context otherwise requires, references in this Agreement
to Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement. Unless
the context otherwise requires, the words “hereof,” “hereby” and “herein” and
words of similar meaning when used in this Agreement refer to this Agreement in
its entirety and not to any particular Article, Section or provision of this
Agreement. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Any reference to any Law shall be deemed also to refer to all rules
and regulations promulgated thereunder, unless the context requires otherwise.

ARTICLE II

PURCHASE AND SALE

OF ASSETS AND ASSUMPTION OF LIABILITIES

2.1 Purchase and Sale of Assets. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, for the Purchase Price, Seller does
hereby (and shall hereby cause its Affiliates to) sell, transfer, assign, convey
and deliver to Purchaser (or any of its designated Affiliates), and Purchaser
(or its designated Affiliates) shall purchase, acquire and accept from Seller
and its Affiliates, all right, title and interest in, to and under the Purchased
Assets, free and clear of all Liens, except for Permitted Encumbrances. Subject
to Section 2.2, the “Purchased Assets” shall mean all right, title and interest
in and to the Product and the following assets and rights owned or held by
Seller or its Affiliates as of the date of this Agreement:

 

Page 7 of 30



--------------------------------------------------------------------------------

(a) (i) the Marks pertaining solely to the Product, all of which are set forth
on Schedule 2.1(a)(i), and all goodwill associated with the foregoing; and
(ii) all trade secrets, data, information, know-how and Copyrights owned by
Seller or its Affiliates and relating solely to the Product in the Territory
(the Intellectual Property described in clauses (i) and (ii) is referred to
herein collectively as the “Assigned Intellectual Property”);

(b) the Product Approvals;

(c) the Contracts set forth on Schedule 2.1(c) (the “Assigned Agreements”);

(d) the Product Records owned by Seller or its Affiliates other than marketing
materials and sales training materials;

(e) all inventory of the Product, including Product in Seller’s possession and
consigned or unpurchased Product held by distributors on the Execution Date (the
“Inventory”); and

(f) all containers, work in process, active pharmaceutical ingredients and other
raw materials, labels, supplies, tools and equipment owned by Seller or by its
Affiliates necessary or useful in the manufacture, distribution, marketing and
sale of the Product and the Inventory.

2.2 Excluded Assets. The Parties acknowledge and agree that Seller shall not
convey, transfer, deliver or assign to Purchaser, and Purchaser shall not
purchase, take delivery of, or acquire, any rights to any assets, properties,
interests or rights of Seller or any of its Affiliates other than the Purchased
Assets specifically enumerated in Section 2.1 (collectively the “Excluded
Assets”), which Excluded Assets include all of the rights, title and interests
of Seller or any of its Affiliates:

(a) pertaining to assets, products and services of Seller and its Affiliates
other than the Purchased Assets;

(b) relating to all Seller’s employees;

(c) under this Agreement or any of the Transaction Documents; and

(d) marketing materials and sales training materials for the Product.

2.3 Assumption of Liabilities.

(a) On the terms and subject to the conditions set forth in this Agreement, at
the Closing, Purchaser shall (or shall cause its designated Affiliates to)
assume, effective as of the Closing, only the following Liabilities of Seller
(collectively, the “Assumed Liabilities”):

 

Page 8 of 30



--------------------------------------------------------------------------------

(i) subject to Section 2.3(b)(ii), all Liabilities of Seller under the Product
Approvals arising out of, relating to, or otherwise in respect of, the Product
in the Territory, but only to the extent relating to the period from and after
the Closing; and

(ii) subject to Section 2.3(b)(iv), all Liabilities arising out of, relating to,
or otherwise in respect of, the Purchased Assets or the sale and marketing of
the Product to the extent relating to the period from and after the Closing, but
excluding, in the case of the Assigned Agreements, Liabilities to the extent
arising from breach of the Assigned Agreements prior to the Closing.

(b) Purchaser will not assume or be liable for any Excluded Liabilities. Seller
shall retain, be responsible for, perform, satisfy and discharge all Excluded
Liabilities in all respects. “Excluded Liabilities” shall mean all Liabilities
of Seller or of any of its Affiliates other than the Assumed Liabilities,
including all of the following Liabilities:

(i) all Liabilities to the extent arising out of, relating to, or otherwise in
respect of, (A) the Purchased Assets or the Product in respect of the period
before the Closing, including Liabilities arising out of Seller’s breach of the
Assigned Agreements prior to the Closing, (B) Seller’s business, assets and
operations prior to the Closing, (C) any Product sold prior to the Closing or
(D) the Product prior to the Closing;

(ii) all Liabilities under the Product Approvals during the period before the
Closing or any other Liabilities relating to the period prior to Closing;

(iii) all Liabilities incurred as a result of any Legal Proceedings or violation
of Law (regardless of when asserted or initiated) to the extent arising out of,
relating to, or otherwise in respect of (A) any action, omission, occurrence,
event, circumstance or condition relating to the Product, the marketing or sale
of the Product or the ownership or operation of the Purchased Assets that
occurred or existed at or before the Closing (whether asserted before, at or
after the Closing) or (B) Seller’s business, assets and operations, the Product
or the Purchased Assets to the extent the basis for such Legal Proceedings or
violations arose out of, or related to, or is otherwise in respect of, any
actions or omissions that occurred prior to the Closing (other than the Assumed
Liabilities);

(iv) all Liabilities incurred as a result of any actual or alleged infringement
before the Closing (and not after the Closing) of any Patent, Copyright,
Trademark or other Intellectual Property right of any third party by reason of
the marketing or sale of the Product (regardless of when asserted or initiated)
to the extent arising out of, relating to, or otherwise in respect of, any
action, omission, occurrence, event, circumstance or condition relating to the
marketing or sale of the Product or the ownership or operation of the Purchased
Assets that occurred or existed at or before the Closing (whether asserted
before, at or after the Closing);

(v) all Liabilities arising out of, relating to, or otherwise in respect of, the
Excluded Assets; and

 

Page 9 of 30



--------------------------------------------------------------------------------

(vi) any other Liabilities not expressly assumed by Purchaser pursuant to
Section 2.3(a).

2.4 Retention of Copy. Notwithstanding the foregoing, Seller shall be permitted
to retain archival copies of any documents relating to the Purchased Assets,
which may be used for the purposes of complying or demonstrating compliance with
Applicable Law or with the Company’s obligations under this Agreement or for
enforcing the rights of Company under this Agreement.

ARTICLE III

CONSIDERATION; CLOSING

3.1 Purchase Price. The aggregate consideration for the Purchased Assets shall
be the sum of (a) the Upfront Payment, (b) the Inventory Payment and (c) the
assumption of the Assumed Liabilities with respect to the Product and the
Purchased Assets (collectively, the “Purchase Price”).

(a) Upfront Payment. At the Closing, Purchaser shall pay to Seller One Million
US Dollars ($1 million) (the “Upfront Payment”), less payment of any
Indebtedness of Seller by Purchaser.

(b) Inventory Payment. Within five (5) days of the Inventory Transfer, Purchaser
shall pay to Seller Five Hundred Thousand US Dollars ($500,000) (the “Inventory
Payment”).

(c) Reimbursement of FDA Fees. On September 30, 2015, Purchaser shall pay to
Seller Two Hundred Twenty-Six Thousand Five Hundred Twenty-Three Dollars
($226,523) representing one-third (1/3) of the sum of the FDA Product Fee and
the FDA Establishment Fee for the period of October 1, 2014 to September 30,
2015.

(d) Revenue Share. Purchaser shall pay Seller an amount equal to eight percent
(8%) of Net Sales (the “Revenue Share”) until the total Revenue Share paid to
Seller equals Two Million Five Hundred Dollars ($2,500,000). Purchaser shall pay
to Seller the Revenue Share quarterly, payable within forty-five (45) days
following the last day of each calendar quarter during which Net Sales occur.

3.2 The Closing. The consummation of the purchase and sale of the Purchased
Assets and the assumption of the Assumed Liabilities provided for in Article II
hereof (the “Closing”) shall take place at the offices of Seller, located at
3180 Porter Drive, Palo Alto, CA 94304 (or at such other place as the parties
may designate in writing) at 12:00 p.m. (Pacific time) on the Execution Date,
unless another time, date or place is agreed to in writing by the Parties (the
date on which the Closing occurs is referred to herein as the “Closing Date”).

 

Page 10 of 30



--------------------------------------------------------------------------------

3.3 Closing Deliveries.

(a) Deliveries by Seller. At the Closing, Seller shall deliver or cause to be
delivered to Purchaser the following:

(i) a certificate duly executed by Seller’s Chief Executive Officer or Chief
Financial Officer, in a form and substance reasonably satisfactory to Purchaser,
dated as of the Closing Date, to the effect that (A) Seller is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware and is in good standing in all jurisdictions where
qualification is necessary (B) that true, correct and complete copies of the
resolutions of the board of directors authorizing this Agreement and the
Transaction documents with the transactions contemplated hereby and thereby are
attached thereto and (C) as to the incumbency and genuineness of the signatures
of each person executing this Agreement and the Transaction Documents;

(ii) a duly executed Assignment and Assumption Agreement;

(iii) a copy of the executed Seller FDA Letter and a copy of the Product
Approvals;

(iv) appropriate UCC financing statement amendments (the “Termination
Statements”);

(v) an affidavit of non-foreign status of Seller that complies with Section 1445
of the Code and the Treasury Regulations promulgated thereunder; and

(vi) any other documents customarily provided by sellers in transactions of the
same nature as the Transactions, in the form reasonably satisfactory to both
Parties.

(b) Deliveries by Purchaser. At the Closing, Purchaser shall deliver to Seller
the following:

(i) a certificate duly executed by Purchaser’s Chief Executive Officer or Chief
Financial Officer, in a form and substance reasonably satisfactory to Seller,
dated as of the Closing Date, to the effect that (A) Purchaser is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware and is in good standing in all jurisdictions where
qualification is necessary (B) that true, correct and complete copies of the
resolutions of the board of directors authorizing this Agreement and the
Transaction documents with the transactions contemplated hereby and thereby are
attached thereto and (C) as to the incumbency and genuineness of the signatures
of each person executing this Agreement and the Transaction Documents;

(ii) the Upfront Payment, in accordance with Section 3.1(a)(i);

(iii) a duly executed Assignment and Assumption Agreement;

 

Page 11 of 30



--------------------------------------------------------------------------------

(iv) written notice of the address to which the Inventory shall be delivered in
accordance with Section 6.5;

(v) a copy of the executed Purchaser FDA Letter; and

(vi) any other documents customarily provided by purchasers in transactions of
the same nature as the Transactions, in the form reasonably satisfactory to both
Parties.

3.4 Payment Method. All payments under this Article III must be made by wire
transfer of immediately available funds to an account designated by Seller in
writing prior to the applicable due date.

3.5 Withholding Tax. The Parties agree that, as of the Closing Date, none of the
payments under Section 3.1 are subject to withholding Tax. If Purchaser is
required to make a payment under Section 3.1 to Seller that is subject to a
deduction or withholding of Tax, then (i) if such withholding or deduction
obligation arises as a result of any action by Purchaser, including any
transfer, assignment, sublicense, or other action that changes the payor of any
amounts payable hereunder or changes the jurisdiction of Purchaser, or any
failure on the part of Purchaser to comply with applicable Laws or filing or
record retention requirements, that has the effect of modifying the tax
treatment of the Parties hereto (a “Withholding Tax Action”), then the sum
payable by Purchaser under Section 3.1 (in respect of which such deduction or
withholding is required to be made) shall be increased to the extent necessary
to ensure that Seller receives a sum equal to the sum which it would have
received had no such Withholding Tax Action occurred, and (ii) otherwise, the
sum payable by Purchaser under Section 3.1 (in respect of which such deduction
or withholding is required to be made) shall be made to Seller after deduction
of the amount required to be so deducted or withheld, in the case of each of
clauses (i) and (ii), which deducted or withheld amount shall be remitted to the
proper Governmental Authority in accordance with applicable Laws (at which time
such amount shall be treated as being paid to Seller for purposes of this
Section 3.1). Purchaser shall provide Seller with proof of payment reasonably
satisfactory to Seller with respect to any Taxes deducted and withheld from
amounts payable hereunder.

3.6 Revenue Share Reports; Audits.

(a) Together with each Revenue Share payment pursuant to Section 3.1(c),
Purchaser shall deliver to Seller a statement setting forth the calculation of
the Net Sales of Licensed Products during the applicable calendar quarter and
the calculation of the Revenue Share due on such sales for such calendar
quarter.

(b) Purchaser will maintain complete and accurate records in reasonably
sufficient detail to permit Seller to confirm the accuracy of the calculation of
the Net Sales and Revenue Share payments. Upon reasonable prior notice, such
records shall be available during regular business hours for a period of three
(3) years from the end of the calendar year to which they pertain for
examination, not more often than once each calendar year, by an independent
certified public accountant selected by Seller and reasonably acceptable to
Purchaser and who has not previously provided services to Seller or Purchaser,
for the sole purpose of verifying the

 

Page 12 of 30



--------------------------------------------------------------------------------

accuracy of the financial reports furnished by Purchaser pursuant to this
Agreement. Any such auditor shall enter into a confidentiality agreement with
Purchaser and shall not disclose Purchaser’s Confidential Information, except to
the extent such disclosure is necessary to verify the accuracy of the Net Sales
and Revenue Share reports furnished by Purchaser or the amount of Revenue Share
payments due by Purchaser to Seller under this Agreement. Any amounts shown to
be owed but unpaid shall be paid, and any amounts showed to be overpaid will be
refunded, within thirty (30) days from the accountant’s report. Seller shall
bear the full cost of such audit unless such audit discloses an underpayment or
overcharge by the audited Party of more than seven and one-half percent
(7.5%) of the amount due in the audited period, in which case the audited Party
shall bear the full cost of such audit.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser as follows as of the Execution Date
and as of the Closing Date:

4.1 Organization and Corporate Power. Seller is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Seller has the requisite corporate power and authority to carry on its business
as it is now being conducted and is qualified and in good standing in all
jurisdictions where qualification is required by any Law, except where the
failure to be so licensed or qualified would not have, or would not be
reasonably expected to have, a Material Adverse Effect.

4.2 Due Authorization. Seller has the requisite corporate power and authority to
execute and deliver the Transaction Documents and to consummate the
Transactions. The execution, delivery and performance by Seller of the
Transaction Documents and the consummation by Seller of the Transactions have
been duly authorized by all necessary corporate action on the part of Seller,
and no other corporate proceeding is necessary for the execution and delivery of
the Transaction Documents by Seller, the performance by Seller of its
obligations thereunder and the consummation by Seller of the Transactions. This
Agreement has been duly executed and delivered by Seller and constitutes the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, except as the same may be limited by (a) laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and (b) rules of law governing specific performance, injunctive relief and other
equitable remedies. When executed and delivered in accordance herewith, the
other Transaction Documents will have been duly executed and delivered by Seller
and will constitute legal, valid and binding obligations of Seller enforceable
against Seller in accordance with their respective terms, subject to (a) laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and (b) rules of law governing specific performance, injunctive relief and other
equitable remedies.

4.3 No Violation; Consents.

(a) The execution, delivery and performance by Seller of the Transaction
Documents do not and will not: (i) violate any Law or order applicable to Seller
or any of its

 

Page 13 of 30



--------------------------------------------------------------------------------

properties or assets (including the Purchased Assets); (ii) result in the
imposition of any Lien or encumbrance upon any of the Purchased Assets (except
for the Permitted Encumbrances); (iii) violate or conflict with any provision of
Seller’s certificate of incorporation and by-laws; (iv) conflict with or result
in a violation or breach of any material respect of or constitute a default
under or accelerate any obligation under any of the Assigned Agreements or
Product Approvals in the U.S.

(b) Except as set forth on Schedule 4.3(b), no consents, notices or approvals
of, or filings or registrations by Seller with, any Governmental Authority or
any other Person not a party to this Agreement is necessary in connection with
the execution, delivery and performance of the Transaction Documents or the
Transactions.

4.4 Intellectual Property.

(a) Except as set forth on Schedule 4.4(a), Seller or its Affiliate owns, free
and clear of all Liens (other than Permitted Encumbrances), all Assigned
Intellectual Property.

(b) No Third Party or Affiliate of Seller has any rights, ownership interests or
options to, in any Assigned Intellectual Property.

(c) Except as set forth on Schedule 4.4(c) and except for the Assigned
Intellectual Property, neither Seller nor its Affiliates own, license or
otherwise control (i) any unexpired Patents that contain claims covering the
manufacture, use or sale of Product or (ii) Intellectual Property used by or on
behalf of Seller or its Affiliates in the manufacture of the Product.

(d) To Seller’s Knowledge, there are no Patents owned by third parties that
would be infringed by the manufacture, use, sale, offer for sale, or importation
of Product.

(e) There is no Legal Proceeding pending or, to Seller’s Knowledge, threatened
or asserted in writing, against Seller alleging that the marketing and sale of
the Product in the United States in the approved formulations and indications
set forth in the U.S. Product Approvals infringes or misappropriates a Person’s
Intellectual Property rights.

(f) To Seller’s Knowledge, no Person is infringing upon or otherwise violating
any of the Assigned Intellectual Property. Since June 30, 2012, neither Seller
nor any of its Affiliates has brought or asserted any Legal Proceeding against
any Person for infringing, misappropriating or otherwise violating any Assigned
Intellectual Property.

4.5 Litigation and Claims. Except as set forth on Schedule 4.5, there is no
Legal Proceeding pending against Seller or, to Seller’s Knowledge, threatened or
asserted in writing, against Seller or any of its Affiliates (i) with respect to
the Product or any other Purchased Asset, or (ii) that would (A) prohibit or
materially hinder, delay or otherwise impair Seller’s ability to perform its
obligations under the Transaction Documents, (B) affect the legality, validity
or enforceability of the Transaction Documents, (C) prevent or delay the
consummation of any of the Transactions, (D) affect the use of any of the
Purchased Assets, or (E) affect the marketing and sale of the Product.

 

Page 14 of 30



--------------------------------------------------------------------------------

4.6 Title to Assets. Except as set forth on Schedule 4.6, Seller or one of its
Affiliates has good and valid title to the Purchased Assets, free and clear of
any Liens, except for: (a) Liens referred to in the Assigned Agreements;
(b) statutory or common law Liens and encumbrances to secure obligations to
landlords, lessors or renters under leases or rental agreements; (c) deposits or
pledges made in connection with, or to secure payment of, workers’ compensation,
unemployment insurance or similar programs mandated by applicable Law; and
(d) statutory or common law Liens in favor of carriers, warehousemen, mechanics
and materialmen, to secure claims for labor, materials or supplies, and other
like liens, in the case of (a)-(d), for amounts not material or overdue and
which shall be fully satisfied by Seller at or prior to the Closing (the items
referred to in the preceding clauses “(a)” through “(d)” are collectively
referred to herein as the “Permitted Encumbrances”).

4.7 Inventory. The Inventory consists of no less than 4,700 units of Product,
all of which (a) constitute saleable finished and packaged goods inventory that
has a minimum remaining shelf life through September 30, 2017; (b) were
manufactured, tested, packaged, labeled, stored, received, handled and processed
in conformity with the specifications set forth in the Product BLA (the
“Specifications”), cGMP and Laws; (c) meet the Specifications and (d) are not
adulterated or misbranded.

4.8 Assigned Agreements.

(a) Seller has made available to Purchaser true, correct and complete copies of
each of the Assigned Agreements.

(b) Neither Seller nor any of its Affiliates is in material breach or default
(without regard to lapse of time, the giving of notice or discretion of another
Party thereto) of any Assigned Agreement and, to the Knowledge of Seller, no
other party to any such contract is in material breach of such contract.

(c) There are no material disputes under any Assigned Agreement; and neither
Seller nor any of its Affiliates has received any written notice that any party
to any of the Assigned Agreements intends to cancel or terminate any Assigned
Agreement;

(d) Each of the Assigned Agreements is valid, in full force and effect and
enforceable in accordance with its terms against any parties thereto; and

(e) Each Assigned Agreement was entered into in the ordinary course of business
and without the payment of any consideration that is or would be a violation of
any Law.

4.9 Product Approvals. Seller holds, possesses or has rights to, the Product
Approvals. The Product Approvals constitute all registrations, applications,
approvals, licenses or permits granted to Seller or its Affiliates by any
Governmental Authority for the manufacture, distribution, use or sale of the
Product for human therapeutic use.

4.10 Conveyance. No transfer of property is being made, and no obligation is
being incurred, in connection with the Transactions with the intent to hinder,
delay or defraud either present or future creditors of Seller or any of its
Affiliates. Seller acknowledges that it is selling the Purchased Assets to
Purchaser in exchange for reasonably “equivalent value,” as such term or similar
terms are used in any potentially applicable fraudulent conveyance Laws.

 

Page 15 of 30



--------------------------------------------------------------------------------

4.11 Entirety of Rights. Except as set forth on Schedule 4.11, the Purchased
Assets constitute all of the assets and rights of Seller relating solely to the
Product.

4.12 Tax Matters.

(a) Seller is not a “foreign person” within the meaning of Section 1445 of the
Code.

(b) There are no Liens for Taxes (other than Taxes not yet due and payable) upon
any of the Purchased Assets. Upon and after the acquisition of the Purchased
Assets by Buyer pursuant to this Agreement, Buyer will have no, and will not be
subject to any, liability, as a successor or otherwise, for or with respect to
any Taxes of or pertaining to (i) Seller or (ii) the Purchased Assets or the
Product for any period or transactions arising on or before the Closing.

4.13 Broker’s Fees. Seller has not employed any broker, finder or investment
banker, or incurred any Liability for any brokerage, finder’s or other fee or
commission, in connection with the Transactions (other than such fees or
commissions for which Seller is solely responsible).

4.14 Product Distribution. Each of Seller and its Affiliates have shipped and
sold the Products, at all times in quantities and at prices consistent with past
Product demand and shipment and sales practices in all material respects (and
not in quantities in excess of the historical or market demand for the Products
(except in instances of competitive supply shortages)) and, in particular,
Seller and its Affiliates have not engaged in (a) stop or slow shipping of the
Products; (b) “load” selling of the Products; (c) encouraging or requiring
customers to “buy in” the Products, or (d) taking any similar actions
inconsistent with past practice that would reasonably be expected to adversely
impact sales of the Products following the Closing Date

4.15 Product Liability; Warranty. There are no pending or, to Seller’s
Knowledge, threatened product liability, recall, warranty or other similar
claims by any Third Party against Seller (whether based in contract or tort and
whether relating to personal injury, including death, property damage or
economic loss) arising from the sale or use of Product.

4.16 Regulatory Matters. Seller has maintained the Product BLA in accordance
with Laws and its normal business practices (which shall be commercially
reasonable). The Product BLA is in full force and effect. There is no Legal
Proceeding pending against Seller or, to Seller’s Knowledge, threatened seeking
the revocation, or suspension of the Product BLA. All maintenance and other fees
related to any Product BLA occurring prior to the Closing Date have been paid.
Except as may be described in the online data room established by Seller for the
purposes of the Transaction (the “Data Room”) and on Schedule 4.16, neither
Seller nor its Affiliates have received: (i) any FDA Form 483’s concerning the
Products; (ii) any notices from FDA alleging any signals of serious risks with
respect to any Product; or (iii) any warning letters, untitled letters, or other
compliance actions from the FDA concerning the Products in which the FDA
asserted that the operations of Seller or its Affiliates (as it relates to the
Purchased Assets

 

Page 16 of 30



--------------------------------------------------------------------------------

and the Products) or the Products were not in compliance with applicable Laws in
any material respect. Except as set forth on Schedule 4.16, there is no Legal
Proceeding by the FDA, or any other Governmental Authority pending against
Seller or, to Seller’s Knowledge, threatened against Seller relating to safety
or efficacy of the Products or Seller’s production, distribution, or sale of the
Products. Seller has completed and filed all annual reports required by the FDA
and in order to maintain the Product BLA, except for those reports not yet due.

4.17 Compliance. Except as set forth on Schedule 4.17, Seller is in compliance
with all U.S. Laws in all material respects applicable to the Purchased Assets,
including the United States Federal Food, Drug and Cosmetic Act, including all
regulations promulgated thereunder. Seller has all Authorizations of all U.S.
Governmental Authorities necessary for the conduct of its business relating to
the Purchased Assets as now being conducted.

EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT OR IN THE OTHER TRANSACTION
DOCUMENTS, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD
PARTY INTELLECTUAL PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF SELLER.
EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND
WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows as of the Execution Date
and as of the Closing Date:

5.1 Organization and Corporate Power. Purchaser is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Purchaser has the requisite corporate power and authority to carry on its
business as it is now being conducted except where the failure to be so licensed
or qualified would not have, or would not reasonably be expected to have, a
material adverse effect on Purchaser’s ability to consummate the Transactions or
the marketing and sale of the Product in the United States.

5.2 Due Authorization. Purchaser has the requisite corporate power and authority
to execute and deliver the Transaction Documents and to consummate the
Transactions. The execution, delivery and performance by Purchaser of the
Transaction Documents and the consummation by Purchaser of the Transactions have
been duly authorized by all necessary corporate action on the part of Purchaser
and no other corporate proceeding is necessary for the execution and delivery of
the Transaction Documents by Purchaser, the performance by Purchaser of its
obligations thereunder and the consummation by Purchaser of the Transactions.
This Agreement has been duly executed and delivered by Purchaser and constitutes
the legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, moratorium, reorganization

 

Page 17 of 30



--------------------------------------------------------------------------------

or other Laws of general applicability relating to or affecting the enforcement
of creditor’s rights and general principles of equity. When executed and
delivered in accordance herewith, the other Transaction Documents will have been
duly executed and delivered by Purchaser and will constitute legal, valid and
binding obligations of Purchaser, enforceable against Purchaser in accordance
with their respective terms, subject to (a) laws of general application relating
to bankruptcy, insolvency and the relief of debtors and (b) rules of law
governing specific performance, injunctive relief and other equitable remedies.

5.3 No Violation; Consents.

(a) The execution, delivery and performance by Purchaser of the Transaction
Documents do not and will not: (i) violate any material Law applicable to
Purchaser or any of its properties or assets; (ii) violate or conflict with any
provision of the certificate of incorporation and by-laws or comparable
organizational documents of Purchaser.

(b) Except for the Purchaser FDA Letter and the corresponding submission in
Canada, no consents, notices or approvals of, or filings or registrations by
Purchaser with, any Governmental Authority or any other Person not a party to
this Agreement, are necessary in connection with the execution, delivery and
performance of the Transaction Documents or the Transactions.

5.4 Litigation. There is no Legal Proceeding pending or, to Purchaser’s
knowledge, threatened or asserted in writing, against Purchaser or any of its
Affiliates that would prohibit or materially hinder, delay or otherwise impair
the Purchaser’s ability to perform its obligations under the Transaction
Documents, that would affect the legality, validity or enforceability of the
Transaction Documents, or that would prevent or materially delay the
consummation of the Transactions.

5.5 Broker’s Fees. Purchaser has not employed any broker, finder or investment
banker, or incurred any Liability for any brokerage, finder’s or other fee or
commission, in connection with the Transactions (other than such fees or
commissions for which Purchaser is solely responsible).

EXCEPT AS EXPRESSLY STATED IN THIS IN THIS AGREEMENT OR IN THE OTHER TRANSACTION
DOCUMENTS, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ARE MADE OR GIVEN BY OR ON BEHALF OF PURCHASER. EXCEPT AS EXPRESSLY
STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY
OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

ARTICLE VI

COVENANTS AND AGREEMENTS

6.1 FDA Letter. Purchaser and Seller shall file the Purchaser FDA Letter and the
Seller FDA Letter, respectively, with the FDA on the Closing Date via overnight
courier. Transfer of title to the Product Approvals to Purchaser shall be
effective as of the Closing Date.

 

Page 18 of 30



--------------------------------------------------------------------------------

6.2 Joint Communication Plan. Promptly following the date hereof,
Representatives from each of Seller and Purchaser shall jointly develop a
mutually acceptable communication plan for use between the date hereof and the
Closing Date and for use to communicate the transaction contemplated hereby to
pricing compendia and customers, and the Parties shall (and shall cause their
respective Representatives to) operate in accordance with that communication
plan.

6.3 Publicity. Except as may be required by Law, neither Party will (and neither
Party will permit any of its advisors or representatives to) issue any press
release or make any public statement regarding this Agreement or any of the
transactions contemplated by this Agreement, without the other Party’s prior
written consent (which will not be unreasonably withheld).

6.4 Further Assurances.

(a) If, at any time following the Closing, either of the Parties or their
respective Affiliates discovers any rights or assets (of whatever nature),
including Intellectual Property, that relate solely to the Product that were
not, in fact, sold, transferred, assigned, conveyed and delivered to Purchaser
at the Closing, then such Party will promptly notify the other Party of such
assets and, if Purchaser agrees, then Seller or its Affiliates shall sell,
transfer, assign, convey and deliver such assets (at Seller’s cost) to Purchaser
or its designated Affiliates for no additional consideration, and such assets
shall become Purchased Assets and subject to the terms hereof.

(b) If, at any time following the Closing, Purchaser discovers any rights or
assets (of whatever nature), including without limitation documents that were
delivered to Purchaser together with the Product Records, that were not, in
fact, sold, transferred, and assigned to Purchaser at the Closing, then
Purchaser will promptly notify Seller of such assets and if Seller agrees,
Purchaser shall promptly deliver such assets (at Purchaser’s cost) to Seller or
its designated Affiliates, and such assets shall not be Purchased Assets
hereunder.

(c) Each of Purchaser and Seller shall, at the request of the other Party and at
such other Party’s expense, promptly execute and deliver to such other Party all
such further instruments, assignments (including any Intellectual Property
assignments in addition to those specified in Section 3.3(a)(ii)), assurances,
filings and other documents and take any actions as such other Party may
reasonably request in connection with the carrying out and effectuating the
Transaction Documents and the Transactions (including without limitation, filing
with the FDA, any other notices, assignments, documents and/or other materials
required by the FFDCA and its implementing regulations). Except as provided in
connection with the actions described in Section 6.4(a), the Party making any
request pursuant to this Section 6.4(c) shall promptly reimburse the other Party
for all documented, out-of-pocket expenses reasonably incurred by such other
Party in providing further assurances requested by such requesting Party.

6.5 Delivery of Purchased Assets.

(a) Seller shall physically deliver, at its sole expense, in compliance with FDA
requirements and in accordance with the Product labeling, Specifications, cGMP
and Laws,

 

Page 19 of 30



--------------------------------------------------------------------------------

each as applicable in the U.S., the tangible embodiments of the Purchased Assets
(that are not already in Purchaser’s possession) to Purchaser within ten
(10) Business Days after the Closing Date, other than the Inventory.

(b) Within 60 days of Closing, Seller shall deliver to Purchaser, at the address
set forth in the notice provided pursuant to Section 3.3(b)(iv), the Inventory
(the “Inventory Transfer”). Delivery of Inventory shall be DDP Purchaser’s
facility (Incoterms 2010), whereby Seller will deliver to Purchaser’s facility
located in Nashville, Tennessee, and Seller shall bear all risk of loss or
damage, and costs of insurance and transportation associated with the Inventory
until such Inventory is tendered to Purchaser at its facility in Nashville,
Tennessee. Title to and risk of loss of Inventory shall automatically transfer
to Purchaser when Seller tenders the shipment to Purchaser at its facility
located in Nashville, Tennessee. Seller will send Purchaser via facsimile the
certificates of analysis and certificates of conformance relating to the
Inventory on or before the date of delivery.

(c) At Closing, Seller shall file the Termination Statements.

6.6 Non-Solicitation. Prior to the Closing, Seller shall not (and shall cause
its Affiliates and its and their respective Representatives not to), directly or
indirectly, (a) solicit offers for, accept any unsolicited offer for, or conduct
any negotiations with any other Person in respect of, or consummate or enter
into any Contract or other arrangement or understanding in respect of any
Competing Transaction or (b) disclose any non-public information relating to the
Product or Purchased Assets to any Person, afford any such Person access to the
books, records, information or assets included in the Purchased Assets or
otherwise assist or encourage any such Person, in each case in connection with
any proposed Competing Transaction.

6.7 Product Impairment. Seller shall not, and it shall cause its Affiliates and
Representatives not to, take any action that is intended to have the effect of
devaluing, disparaging or otherwise harming the value or goodwill of Purchaser
or the Product in the Territory. Seller shall, and shall cause its Affiliates
and Representatives to, refrain from taking or omitting to take any action that
would intentionally reflect adversely on the goodwill associated with the
Product in the Territory.

6.8 Material Inducement; Blue Pencil; and Equitable Remedies.

(a) Seller acknowledges and agrees that the covenants and agreements contained
in Section 6.7, (i) have been negotiated in good faith by the Parties, (ii) are
reasonable and not more restrictive or broader than necessary to protect the
interests of Purchaser and (iii) would not achieve their intended purposes if
such covenants and agreements were on different terms or for periods of time
shorter than the periods of time provided herein or were applied in more
restrictive geographical areas. Each of the Parties further acknowledges and
agrees that Purchaser would not enter into this Agreement but for the covenants
and agreements contained in Section 6.7 and that such covenants and agreements
are essential to protect the value of Purchaser’s interests.

(b) If any provision (or any part thereof) of Section 6.7 is held to be
unenforceable because of the duration or scope of such provision, the type of
conduct being

 

Page 20 of 30



--------------------------------------------------------------------------------

restricted herein or the area of such provision’s applicability, the court
making such determination shall have the power to modify such duration, scope,
type of conduct, area and/or other terms of such provision to the minimum extent
necessary in order to make such provision enforceable, and such provision shall
then be enforceable in such modified form (provided that such modified provision
is not more restrictive to Seller than the original provision set forth in this
Agreement).

6.9 Cooperation.

(a) Government Price Reporting and Rebates. After Closing, for a period of six
(6) months, each of Seller and Purchaser will reasonably cooperate with one
another with respect to government price reporting and rebates, by, as
reasonably requested by the other Party, (a) providing paper files, electronic
files and records it or any of its Affiliates owns and is in the possession of
it, any of its Affiliates or third party service providers relating thereto; and
(b) reasonably responding to any reasonable inquiries relating thereto.

(b) Additional Cooperation. After the Closing, and solely for purposes of
enabling the Purchaser to comply with applicable Law, Seller agrees to use
reasonable efforts to provide (and cause its Affiliates to provide) to the
Purchaser those services set forth on Schedule 6.9 for no additional
consideration (other than reimbursement for reasonable and documented
out-of-pocket costs incurred solely in connection with rendering such services).
Purchaser agrees that Seller shall have no liability in connection with such
services, except to the extent that such liability arises out of gross
negligence or willful misconduct of Seller, its Affiliates or any of their
respective employees or independent contractors.

6.10 Noncompete. For a period of twelve (12) months after the Closing Date,
Seller shall not directly or indirectly through its actions or omissions or
those of its Affiliates, or through its agents, distributors, licensees and
customers with respect to, in each case, Products and Competing Products, sell,
market, promote, advertise or distribute in the Territory any Products or
Competing Products, except in connection with the acquisition of a company or
business where no more than fifteen percent (15%) of the acquired company’s or
business’s total revenue is generated as a result of its owning Competing
Products.

6.11 Technology Transfer. Following the Closing, Seller shall, as reasonably
requested by Purchaser promptly provide to Purchaser all information in its
possession with respect to the manufacture of the Product. Seller shall not
unreasonably delay taking such actions or providing such information.

6.12 Audit. Seller understands that Purchaser will be preparing income
statements with respect to the Product for a period not to exceed the three
years prior to the Closing and intends that such incomes statement be audited.
The scope of such audit shall be subject to Seller’s and Purchaser’s mutual
agreement. For a period of sixty (60) days after Closing, at Purchaser’s
request, Seller will promptly provide information reasonably requested by
Purchaser’s independent certified public accountants as necessary to audit of
such incomes statements. Such audit shall be at Purchaser’s sole expense.

 

Page 21 of 30



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

7.1 Indemnification by Seller. Subject to all of the limitations set forth in
this Article VII, Seller agrees to indemnify, defend and hold Purchaser, its
Affiliates and each of their respective directors, officers, employees, agents,
attorneys, representatives, successors and permitted assigns (Purchaser and such
Persons are collectively hereinafter referred to as “Purchaser’s Indemnified
Persons”), harmless from and against any and all losses, Liabilities, or damages
including interest, penalties, reasonable costs of preparation and
investigation, and reasonable attorneys’ fees and disbursements (individually a
“Loss,” and collectively, “Losses”), that Purchaser’s Indemnified Persons may
suffer, sustain, incur or become subject to, to the extent arising out of or due
to: (a) direct claims or third party claims based on the failure of any
representation or warranty of Seller in Article IV to be true and correct as the
Closing Date; (b) direct claims or third party claims based on the breach or
threatened breach of any covenant, undertaking, agreement or other obligation of
Seller under this Agreement; (c) direct claims or third party claims based on
any Excluded Asset or Excluded Liability; or (d) any liability related to the
Product or the Purchased Assets for any period prior to Closing.

7.2 Indemnification by Purchaser. Subject to all of the limitations set forth in
this Article VII, Purchaser agrees to indemnify, defend and hold Seller, its
Affiliates and each of their respective directors, officers, employees, agents,
attorneys, representatives, successors and permitted assigns (Seller and such
Persons are hereinafter collectively referred to as “Seller’s Indemnified
Persons”), harmless from and against any and all Losses that Seller’s
Indemnified Persons may suffer, sustain, incur or become subject to, to the
extent arising out of or due to: (a) direct claims or third party claims based
on the failure of any representation or warranty of Purchaser in Article V to be
true and correct as of the Closing Date; (b) direct claims or third party claims
based on the breach or threatened breach of any covenant, undertaking, agreement
or other obligation of Purchaser under this Agreement; (c) direct claims or
third party claims based on any Assumed Liability arising after the Closing
Date.

7.3 Survival of Representations and Warranties; Limitations.

(a) The representations and warranties of the Parties contained in this
Agreement shall survive the Closing Date for a period of one (1) year.

(b) Notwithstanding anything to the contrary herein, neither Party shall be
entitled to any recovery from the other Party with respect to any breach of any
representations and warranties unless and until the aggregate amount of all
Losses suffered, sustained or incurred by the asserting Party, or to which such
Party becomes subject, by reason of any and all breaches hereunder, shall exceed
Ten Thousand Dollars ($10,000), calculated on a cumulative basis and not a per
item basis, and in such event, the breaching party shall be required to pay the
full amount of all Losses.

(c) Seller shall not be required to indemnify any of Purchaser’s Indemnified
Persons, and Purchaser shall not be required to indemnify any of Seller’s
Indemnified Persons, to the extent of any Losses resulting from the bad faith,
gross negligence or willful misconduct of the Party seeking indemnification or
any of its Indemnified Persons, or breach of this Agreement by the Party seeking
indemnification.

 

Page 22 of 30



--------------------------------------------------------------------------------

(d) Any liability for indemnification under this Article VII shall be determined
without duplication of recovery by reason of the state of facts giving rise to
such liability constituting a breach of more than one representation, warranty,
covenant or agreement.

(e) NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, NEITHER SELLER NOR
PURCHASER SHALL IN ANY EVENT BE LIABLE TO THE OTHER PARTY OR ANY OF THE OTHER
PARTY’S INDEMNIFIED PERSONS, ON ACCOUNT OF ANY INDEMNITY OBLIGATION SET FORTH IN
SECTION 7.1 OR SECTION 7.2 OR OTHERWISE UNDER THIS AGREEMENT, FOR (I) ANY LOSSES
THAT ARE NOT DIRECT, ACTUAL DAMAGES OR (II) ANY SPECIAL, INCIDENTAL OR PUNITIVE
DAMAGES, IN EACH CASE, UNLESS SUCH LOSSES ARE PAID PURSUANT TO A THIRD PARTY
CLAIM OR ARE DAMAGES FOR A BREACH OF SECTION 6.10 OR ARTICLE XI. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, SELLER’S TOTAL LIABILITY FOR CLAIMS
MADE UNDER SECTION 7.1 OF THIS AGREEMENT SHALL NOT EXCEED ONE (1) TIME THE
AGGREGATE PAYMENTS ACTUALLY RECEIVED BY SELLER UNDER SECTION 3.1.

7.4 Indemnification Procedure.

(a) A claim for indemnification for any matter not involving a third-party claim
may be asserted by notice issued in accordance with Section 10.2 to the Party
from whom indemnification is sought.

(b) In the event that an Indemnified Person becomes aware of a third party claim
in respect of which indemnification may be sought under Sections 7.1 and 7.2
hereof (regardless of the limitations set forth in Section 7.3) (an
“Indemnification Claim”), the Indemnified Person shall notify the Party against
whom indemnification is sought (the “Indemnifying Party”) of such
Indemnification Claim, including a statement of the basis for such claim. The
failure of the Indemnified Person to give reasonably prompt notice of any
Indemnification Claim shall not release, waive or otherwise affect the
Indemnifying Party’s obligations with respect thereto, except to the extent that
the Indemnifying Party is materially prejudiced as a result of such failure. The
Indemnifying Party shall have the right, at its sole option and expense, to be
represented by counsel of its choice and to defend against, negotiate, settle or
otherwise deal with, any Indemnification Claim that relates to any Losses
indemnified against by it hereunder, subject to the remainder of this
Section 7.4(b). If the Indemnifying Party elects to defend against, negotiate,
settle or otherwise deal with any Indemnification Claim that relates to any
Losses indemnified against by it hereunder, it shall within thirty (30) days (or
sooner, if the nature of the Indemnification Claim so requires) notify the
Indemnified Person of its intent to do so. If the Indemnifying Party elects not
to defend against, negotiate, settle or otherwise deal with, any Indemnification
Claim that relates to any Losses indemnified against hereunder, the Indemnified
Person may defend against, negotiate, settle or otherwise deal with, such
Indemnification Claim. If the Indemnifying Party shall assume the defense of any
Indemnification Claim, the Indemnified Person may participate, at his or its own
expense, in the defense of such Indemnification Claim; provided, however, that
such Indemnified Person shall

 

Page 23 of 30



--------------------------------------------------------------------------------

be entitled to participate in any such defense with separate counsel at the
expense of the Indemnifying Party if (i) so requested by the Indemnifying Party
to participate or, (ii) in the reasonable opinion of counsel to the Indemnified
Person, a conflict or potential conflict exists between the Indemnified Person
and the Indemnifying Party that would make such separate representation
advisable. The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such
Indemnification Claim. The Indemnifying Party shall have the right to settle or
otherwise dispose of the Indemnification Claim on such terms as the Indemnifying
Party, in its sole discretion, shall deem appropriate; provided, however, that
notwithstanding anything in this Section 7.4 to the contrary, (i) the
Indemnified Person shall not settle or compromise any Indemnification Claim or
permit a default or consent to entry of any judgment without the written consent
of the Indemnifying Party, which shall not be unreasonably withheld, conditioned
or delayed, and (ii) the Indemnifying Party shall not, without the written
consent of the other Party, which shall not be unreasonably withheld,
conditioned or delayed, settle or compromise any Indemnification Claim or permit
a default or consent to entry of any judgment if (A) such settlement or
compromise does not include a full release of claims against the other Party,
(B) such settlement or compromise includes an admission of guilt or fault of the
other Party, or (C) as a result thereof, the Indemnified Person would become
subject to injunctive or other equitable relief or any remedy other than the
payment of money by the Indemnifying Party.

7.5 Calculation of Losses. The amount of any Losses for which indemnification is
provided under this Article VII shall be net of any amounts actually recovered
by the Indemnified Party under insurance policies with respect to such Losses
(net of any Tax or expenses incurred in connection with such recovery). Each
Indemnified Person shall take, and shall cause its Affiliates to take, all
commercially reasonable efforts to mitigate and otherwise minimize the Losses
upon, and after becoming aware of, any event which would reasonably be expected
to give rise to any Losses.

7.6 Exclusive Remedy. From and after the Closing, the sole and exclusive
remedies for (a) any breach or failure to be true and correct, or alleged breach
or failure to be true and correct, of any representation or warranty in this
Agreement shall be indemnification in accordance with this Article VII, or
(b) any breach, or alleged breach, of any covenant or agreement in this
Agreement required to be performed prior to the Closing shall be indemnification
in accordance with this Article VII and specific performance, injunction or
other equitable relief; provided, however, that no Party shall be deemed to have
waived any rights, claims, causes of action or remedies if and to the extent
that (i) such rights, claims, causes of action or remedies may not be waived
under applicable Law or (ii) such Party proves the other Party’s actual fraud,
intentional misrepresentation or active concealment.

ARTICLE VIII

TAX MATTERS

8.1 Cooperation on Tax Matters.

(a) Notwithstanding anything to the contrary herein, Seller and Purchaser agree
to furnish or cause to be furnished to the other, upon request, as promptly as
practicable,

 

Page 24 of 30



--------------------------------------------------------------------------------

such information (including access to books and records) relating to the
Purchased Assets and the Assumed Liabilities as is reasonably necessary for the
filing of any Tax Return, the preparation for any Tax audit, or the prosecution
or defense of any claim relating to any proposed Tax adjustment. Purchaser and
Seller shall keep all such information and documents received by them
confidential in accordance with Article IX.

(b) Notwithstanding anything to the contrary herein, Purchaser and Seller shall
reasonably cooperate with each other in the conduct of any audit or other
proceedings relating to the Purchased Assets or the Assumed Liabilities and they
shall each execute and deliver such powers of attorney and other documents as
are reasonably necessary to carry out the intent of this Agreement.

8.2 Transfer Taxes. Seller will bear and pay, and will reimburse Purchaser for,
any sales Taxes, use taxes, transfer Taxes, documentary charges, recording fees,
filing fees or similar Taxes, charges, fees or expenses imposed by a
Governmental Authority that may become payable in connection with the sale of
the Purchased Assets to Purchaser, the assumption by Purchaser of the Assumed
Liabilities or any of the other transactions contemplated by this Agreement.

ARTICLE IX

CONFIDENTIALITY

9.1 Confidential Information.

(a) Each of the receiving Parties (the “Receiving Party”) acknowledges its
possession of Confidential Information of the other Party (the “Disclosing
Party”). From and after the Closing Date, subject to Sections 6.3 and 9.2 and
except as contemplated by the Transaction Documents, the Receiving Party shall
not, and shall cause its Representatives not to, directly or indirectly,
disclose, reveal, divulge or communicate to any third Person (other than the
Receiving Party’s Representatives who have a need to know and who are under
written obligations of confidentiality and non-use at least as stringent as
those herein) or use the Confidential Information of the Disclosing Party. The
Receiving Party and its Representatives shall use the same degree of care to
prevent and restrain the unauthorized use or disclosure of the Confidential
Information as the Receiving Party and such Representatives, respectively,
currently uses for its own confidential information of a like nature, but in no
event less than a commercially reasonable standard of care. From and after
Closing, “Confidential Information” means, (i) with respect to Purchaser, any
confidential or proprietary information, data, material or documents (including
all Confidential Information as defined in, and disclosed under, the Existing
CDA) to the extent it relates to the Product, the Purchased Assets and/or the
Assumed Liabilities (and, for the avoidance of doubt, Purchaser shall be deemed
to be the Disclosing Party thereof) and, (ii) with respect to Seller, any
confidential or proprietary information, data, material or documents to the
extent it relates to the Excluded Assets and/or the Excluded Liabilities (and,
for the avoidance of doubt, Seller shall be deemed to be the Disclosing Party
thereof) or, (iii) with respect to either Party, any confidential or proprietary
information, data, material or documents that relates to the Transaction
Documents and/or the Transactions and/or otherwise disclosed under the
Transaction Documents (and, for the avoidance of doubt, each Party shall be

 

Page 25 of 30



--------------------------------------------------------------------------------

deemed to be a Disclosing Party thereof), in the case of each of clauses
(i) through (iii), irrespective of the form of communication, and all notes,
analyses, compilations, forecasts, data, translations, studies, memoranda or
other documents prepared by the Receiving Party or its Representatives that
contain or otherwise reflect such information, data, material or documents.

(b) Notwithstanding the foregoing, “Confidential Information” does not include,
and there shall be no obligation hereunder with respect to, information, data,
material or documents that (i) are or become generally available to the public,
other than as a result of a disclosure by the Receiving Party or its
Representatives in breach of this Agreement, (ii) was available to the Receiving
Party or its Representatives on a non-confidential basis prior to disclosure by
the Disclosing Party or its Representatives, as evidenced by competent written
records, (iii) becomes available to the Receiving Party or its Representatives
on a non-confidential basis from a Person who, to the Receiving Party’s or such
Representative’s knowledge, is not bound by a confidentiality agreement with the
Disclosing Party with respect thereto, as evidenced by competent written
records, or (iv) was or is independently developed by the Receiving Party or its
Representatives without use of or access to the Confidential Information of the
Disclosing Party, as evidenced by competent written records. Notwithstanding the
foregoing exceptions, no prior access, or actions or omissions, by Seller or any
of its Representatives shall cause the Confidential Information described in
Section 9.1(a)(i) not to constitute Confidential Information of Purchaser under
this Section 9.1(b).

9.2 Disclosure Required by Law. If the Receiving Party or any of its
Representatives is required by any Governmental Authority (whether by oral
question, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) or pursuant to applicable Law to
disclose or provide any Confidential Information, the Receiving Party and its
Representatives shall provide (if not prohibited by such applicable Law or
Governmental Authority) the Disclosing Party with written notice of such request
or demand as promptly as practicable under the circumstances so that the
Disclosing Party shall have an opportunity to seek an appropriate protective
Order. The Receiving Party agrees to take, and cause its Representatives to
take, at the Disclosing Party’s expense, all other commercially reasonable steps
necessary to obtain confidential treatment. Subject to the foregoing, the
Receiving Party and its Representatives may thereafter disclose or provide any
such Confidential Information, as the case may be, to the extent required by
such Law (as so advised by counsel) or such Governmental Authority.

9.3 Duration of Confidentiality Obligations. This Article IX shall survive for a
period of seven (7) years following the Closing Date.

9.4 Confidential Disclosure Agreement. Effective as of the Closing, that certain
Confidential Disclosure Agreement dated as of February 4, 2015 by and between
Purchaser and Seller (the “Existing CDA”) shall be of no further force and
effect from and after the Closing Date.

 

Page 26 of 30



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Expenses. Except as specifically provided herein, Seller and Purchaser
shall each pay its own expenses (including the fees and expenses of their
respective agents, representatives, counsel and accountants) incidental to the
preparation, negotiation, and consummation of the Transaction Documents and the
Transactions.

10.2 Notices. Any notice, request, demand or other communication given by any
Party under this Agreement shall be in writing, may be given by a Party or its
legal counsel, and shall be deemed to be duly given (i) when personally
delivered (or refused), or (ii) upon delivery (or refused) by an internationally
recognized express courier service which provides evidence of delivery (or
refused), or (iii) when three (3) days have elapsed after its transmittal by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the Party to whom directed at that Party’s address as it appears
below or another address of which that Party has given notice, or (iv) when
delivered by facsimile transmission if a copy thereof is also delivered in
person or by overnight courier. Notices of address change shall be effective
only upon receipt notwithstanding the provisions of the foregoing sentence.

If to Seller, to:

Jazz Pharmaceuticals, Inc.

3180 Porter Drive

Palo Alto, CA 94304

Attn: General Counsel

Facsimile: (650) 496-3781

If to Purchaser, to:

Rosewind Corporation, Inc.

373 Inverness Parkway, Ste 200

Denver, CO 80202

Attn: Jarrett Disbrow

Facsimile: (720) 437-6501

provided, however, that if any Party shall have designated a different address
by notice to the other Party, then to the last address so designated.

10.3 Successors and Assigns; Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns. Neither Party may assign any of its rights or delegate any of
its obligations under this Agreement (whether voluntarily, involuntarily, by way
of merger or otherwise) to any other Person without the prior written consent of
the other Party; provided, however, that Seller may, before or after the
Closing, assign to any Person its right to receive all or any portion of any of
the Purchase Price; and provided further, that (without limiting Purchaser’s
obligations under or relating to this Agreement) Purchaser may, before the
Closing, assign its right to receive all or any of the Purchased Assets to an
Affiliate of Purchaser.

 

Page 27 of 30



--------------------------------------------------------------------------------

10.4 Entire Agreement; Modification. The Transaction Documents supersede all
prior agreements and understandings between the Parties (written or oral)
relating to the subject matter hereof and thereof, including any term sheets,
and the Transaction Documents are the entire and complete statement of the terms
of the agreement between the Parties with respect to such subject matter. This
Agreement may be amended, modified or supplemented only in a writing signed by
Seller and Purchaser.

10.5 Waivers. The failure of a Party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a Party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

10.6 Governing Law. Any controversy, dispute or claim arising under, or in
connection with, or otherwise related to this Agreement (including the
existence, validity, interpretation or breach hereof and any claim based on
contract, tort or statute) shall be exclusively interpreted in accordance with,
and governed by, the Laws of the State of California, without regard to the
conflicts of law rules thereof.

10.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition and unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction. The Parties agree to negotiate in good faith to
substitute replace any such provision with a valid and enforceable provision
therefor which, as nearly as possible, achieves the desired economic effect and
mutual understanding of the Parties under this Agreement.

10.8 No Third Party Beneficiaries. Neither this Agreement nor any provision
hereof is intended to confer upon any Person (other than the Parties hereto and,
solely for purposes of Article VII, the Indemnified Persons, each of whom shall
be an express third party beneficiary entitled to enforce the obligations of the
Indemnifying Party thereunder as if an original party hereto) any rights or
remedies hereunder.

10.9 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

10.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, and such counterparts shall
together constitute one and the same instrument. A facsimile or other electronic
transmission of an executed counterpart signature page shall be deemed an
original.

 

Page 28 of 30



--------------------------------------------------------------------------------

10.11 Incorporation of Schedules and Exhibits. The schedules and exhibits hereto
are incorporated into this Agreement and shall be deemed a part hereof as if set
forth herein in full. In the event of any conflict between the provisions of
this Agreement and any such schedule or exhibit, the provisions of this
Agreement shall control.

[The remainder of this page is left blank intentionally.]

 

Page 29 of 30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first written above.

 

SELLER JAZZ PHARMACEUTICALS, INC. By:

/s/ Suzanne Hooper

Name: Susanne Hooper Title: General Counsel PURCHASER ROSEWIND CORPORATION, INC.
By:

/s/ Jarrett Disbrow

Name: Jarrett Disbrow Title: Chief Operating Officer

 

Page 30 of 30